Title: From Abigail Smith Adams to John Quincy Adams, 7 December 1804
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy december 7th 1804

You have been so good in writing to your Father and Brother that I ought not to complain that you have not particularly addrest a Letter to me, tho I wanted to know how George was grown, and whether he rememberd you and what he had to say to you. John I think you told me was quite different in his temper and disposition, more sturdy and harder to manage. these are subjects much more interesting to me than the politicks of the present day. As we have no rewards to expect for services renderd, we have not any dissapointments to endure. I have Often heard that prosperity & success is more dangerous than adversity.
I wrote you a few lines one day when I was very weak and feeble, and intended to inclose you Stuart receit for my portrait. Whether I did, or not I am not able to say, but as I have not since been able to find it, I hope I did. The Letter was written about a fortnight after you went away and was sent, with I think with the first which your Father wrote you after you went from here. I have since been fearfull that you did not receive it as you have not made any mention of it, or the receit. Brisler has had the pork salted down as you desired. I have taken the Legs Shoulders &c to Bacon for you and had the lard tried up, and put into a pot for use
Mrs Brisler has put up two more pots of Butter for you and saved you a hundred wt of cheese. the remainder he has put by for sale. your cider is made and put into your cellar. the other articles I advised them to keep in their own, through fear of Rats or other Thiefes. Brisler wanted me to write and ask you if you would have the Grainary painted. he says that he can get it done for about 12 dollars, and he thinks it would be a great saveing.
Mrs Shaw has shut up her House and removed to Boston. it is not like she will ever return to live in it again it will be to sell, or Let in the Spring. I do not imagine it will sell for half what it cost, the turning the road from it has sunk its value. Should it be to be let reasonably I have thought whether you would not like to hire it, and let your own. I only mention it for your consideration.
Your uncle Cranch is much afflicted with his Legs indeed the humour spreads over him, and I am fearfull will end his days very soon. he has been confined to his Room and bed for several days with a voilent cold and oppression upon his Lungs. The death of Bishop Parker was Sudden and unexpected it was paralitic
I am better much than when you left me. I do not however go out but to ride, have not been to meeting since you went away. Your Brother has been several days confined, looks pale & feels Rheumatism Your Father has a lame knee, weak and swelld. it has not yet confined him. he is gone to day to dine with the club We all rejoice to see your hand writing. rewards and honors crow’d thick upon the democrats, whilst honest men are striped of their plumes to decorate.
So it goes up up up, and then it must go down down down again.
yours most affec’ly,
A A.